DETAILED ACTION
	This is in response to the application filed on December 29, 2020 where Claims 1 – 20, of which Claims 1, 8, and 14 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 29, 2020 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 – 6, and 8 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 9 - 15 of U.S. Patent No. 10,911,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipated the claims of the current invention; the patented claims are slightly narrower in scope.  Additionally, the dependent claims are nearly identical to each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPub. 2015/0111534 (hereinafter “Grayson”).
2.	Regarding Claims 1 and 8, Grayson discloses a computing device [Fig. 1, items 112, 140; AAA server] configured to grant access to a secure enterprise Wi-Fi network which is operative to provide a subscriber level access to network resources for data services in the secure enterprise Wi-Fi network for mobile devices based on credentials of authorized users of the secure enterprise Wi-Fi network [Fig. 3 and 5; Para. 0025-26; e.g., enterprise access], the computing device comprising:
a processor [Para. 0019]; and 
a non-transitory memory including computer readable instructions, that when executed by the processor [Para. 0019, 0054], cause the computing device to: 
obtain an indication that a mobile device has requested a connection to the secure enterprise Wi-Fi network for obtaining a guest level access to the network resources for the data services [Fig. 3 and 5; Para. 0025-26, 0039, 0049; ISE receives access request via enterprise network AP for differentiated services, e.g., visitor], the connection being requested by the mobile device via the secure enterprise Wi-Fi network and the indication being based on a request to authenticate the mobile device received via the secure enterprise Wi-Fi network [Fig. 3 and 5; Para. 0039-40];
determine whether an authentication criterion for access of the mobile device to a cellular network is satisfied [Fig. 3 and 5; Para. 0009, 0011, 0040, 0051; IMSI received is matched to IMSI stored in whitelist of ISE; IMSI identifying a user on a cellular network];
based on the authentication criterion being satisfied, send, to the secure enterprise Wi-Fi network, a response for granting the connection to the secure enterprise Wi-Fi network for allowing the guest level access to the network resources for the data services [Fig. 3 and 5; Para. 0049, 0053; differentiated services provided to mobile device; e.g., visitor]; and
based on the authentication criterion not being satisfied, send, to the secure enterprise Wi-Fi network, a response for denying the connection to the secure enterprise Wi-Fi network [Fig. 3 and 5; Para. 0023, 0053; deny access to the network if IMSI not in whitelist].
3.	Regarding Claims 2 and 9, Grayson discloses the limitations of Claims 1 and 8.  Grayson further discloses that determining whether the authentication criterion is satisfied comprises determining whether the mobile device has valid credentials for the cellular network [Para. 0009, 0011; IMSI identifying a user on a cellular network].
4.	Regarding Claims 3 and 10, Grayson discloses the limitations of Claims 1 and 8.  Grayson further discloses that the request includes a device ID associated with the mobile device [Fig. 4A, 5; Para. 0009, 0011, 0042, 0049; request can comprise a MAC address or network address of the wireless device; IMSI identifying a user on a cellular network], and wherein determining whether the authentication criterion is satisfied further comprises: determining whether the device ID corresponds with credentials of the cellular network [Fig. 4A, 5; Para. 0009, 0011, 0049-52; associate LDAP associated with MAC to IMSI; IMSI identifying a user on a cellular network]. 
5.	Regarding Claims 4 and 11, Grayson discloses the limitations of Claims 1 and 8.  Grayson further discloses that the request includes a device ID associated with the mobile device [Fig. 4A, 5; Para. 0009, 0011, 0042, 0049; request can comprise a MAC address or network address of the wireless device; IMSI identifying a user on a cellular network], and wherein determining whether the authentication criterion is satisfied further comprises: querying a database for identifying whether valid credentials for the mobile device are associated with the device ID [Fig. 4A, 5; Para. 0009, 0011, 0042, 0049-52; LDAP credentials request associated with MAC address; IMSI identifying a user on a cellular network].
6.	Regarding Claim 6, Grayson discloses the limitations of Claim 1.  Grayson further discloses that sending the response for granting the connection to the secure enterprise Wi-Fi network facilitates an automatic connection for the mobile device to the secure enterprise Wi-Fi network without manual entry of credentials at the mobile device [Fig. 3 and 5; no user input of credentials].
7.	Regarding Claim 14, Grayson discloses a method [Figs. 3, 4A-4C, and 5] comprising: 
at a computing device configured to grant access to a secure enterprise Wi-Fi network which is operative to provide a subscriber level access to network resources for data services in the secure enterprise Wi-Fi network for mobile devices based on credentials of authorized users of the secure enterprise Wi-Fi network [Fig. 3 and 5; Para. 0025-26; e.g., enterprise access], 
obtaining an indication that a mobile device has requested a connection to the secure enterprise Wi-Fi network for obtaining a guest level access to the network resources for the data services [Fig. 3 and 5; Para. 0025-26, 0039, 0049; ISE receives access request via enterprise network AP for differentiated services, e.g., enterprise access], the connection being requested by the mobile device via the secure enterprise Wi-Fi network and the indication being based on a request to authenticate the mobile device received via the secure enterprise Wi-Fi network [Fig. 3 and 5; Para. 0039-40]; 
determining whether an authentication criterion for mobile device access to a computing resource for an application is satisfied [Fig. 3 and 5; Para. 0009, 0011, 0026, 0040, 0051; IMSI received is matched to IMSI stored in whitelist; allowed IMSI and associated LDAP credentials for accessing enterprise applications can be determined]; 
based on the authentication criterion being satisfied, sending, to the secure enterprise Wi-Fi network, a response for granting the connection to the secure enterprise Wi-Fi network for allowing the guest level access to the network resources for the data services [Fig. 3 and 5; Para. 0049, 0053; differentiated services provided to mobile device; e.g., visitor]; and 
based on the authentication criterion not being satisfied, sending, to the secure enterprise Wi-Fi network, a response for denying the connection to the secure enterprise Wi-Fi network [Fig. 3 and 5; Para. 0023, 0053; deny access to the network if IMSI not in whitelist].
8.	Regarding Claim 15, Grayson discloses the limitations of Claim 14.  Grayson further discloses that determining whether the authentication criterion is satisfied comprises determining whether the mobile device has valid credentials for the computing resource [Para. 0026; allowed IMSI and associated LDAP credentials for accessing enterprise applications].
9.	Regarding Claim 16, Grayson discloses the limitations of Claim 14.  Grayson further discloses that the request includes a device ID associated with the mobile device [Fig. 4A, 5; Para. 0009, 0011, 0042, 0049; request can comprise a MAC address or network address of the wireless device; IMSI identifying a user on a cellular network], and wherein determining whether the authentication criterion is satisfied further comprises: determining whether the device ID corresponds with credentials of the cellular network [Fig. 4A, 5; Para. 0009, 0011, 0049-52; associate LDAP associated with MAC to IMSI; IMSI identifying a user on a cellular network]. 
whether the device ID corresponds with credentials of the computing resource.
10.	Regarding Claim 17, Grayson discloses the limitations of Claim 14.  Grayson further discloses that the request includes a device ID associated with the mobile device, [Fig. 4A, 5; Para. 0009, 0011, 0042, 0049; request can comprise a MAC address or network address of the wireless device; IMSI identifying a user on a cellular network], and wherein determining whether the authentication criterion is satisfied further comprises: querying a database for identifying whether valid credentials for the mobile device are associated with the device ID [Fig. 4A, 5; Para. 0009, 0011, 0042, 0049-52; LDAP credentials request associated with MAC address; IMSI identifying a user on a cellular network].
11.	Regarding Claim 19, Grayson discloses the limitations of Claim 14.  Grayson further discloses that sending the response for granting the connection to the secure enterprise Wi-Fi network facilitates an automatic connection for the mobile device to the secure enterprise Wi-Fi network without manual entry of credentials at the mobile device [Fig. 3 and 5; no user input of credentials].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 12, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson, in view of PGPub. 2004/0203602 (hereinafter “Karaoguz”).
12.	Regarding Claims 5, 12, and 18, Grayson discloses the limitations of Claims 1, 8, and 14.  Grayson, however, does not specifically disclose that determining whether the authentication criterion is satisfied comprises determining whether a provider of the cellular network is identified to be among a group of trusted providers that are trusted by the secure enterprise Wi-Fi network.
	Karaoguz discloses a system and method for providing access to a Wi-Fi network based on authentication to a cellular network [Abstract; Figs 3, 4, and 6; Para. 0011, 0034-35, 0038].  Karaoguz further discloses the cellular network is a trusted party [Para. 0035].  It would have been obvious to one skilled in the art before the effective filing date of the current rejection to incorporate the teachings of Karaoguz with Grayson since both systems utilized cellular user information to authenticate access to a local Wi-Fi network.  The combination would enable trusted cellular service providers to authenticate cellular service users.  The motivation to do so is to relieve some of the functions of authenticating the user to a cellular service from the Wi-Fi provider [Karaoguz; Para. 0025].
13.	Regarding Claims 7, 13, and 20, Grayson discloses the limitations of Claims 1, 8, and 14.  Grayson, however, does not specifically disclose that the computing device is external to the secure enterprise Wi-Fi network.
	Karaoguz discloses a system and method for providing access to a Wi-Fi network based on authentication to a cellular network [Abstract; Figs 3, 4, and 6; Para. 0011, 0034-35, 0038].  Karaoguz further discloses that the user authentication to the cellular network is provided by the cellular service provider [Para. 0034-35].  It would have been obvious to one skilled in the art before the effective filing date of the current rejection to incorporate the teachings of Karaoguz with Grayson since both systems utilized cellular user information to authenticate access to a local Wi-Fi network.  The combination would enable trusted cellular service providers to authenticate cellular service users.  The motivation to do so is to relieve some of the functions of authenticating the user to a cellular service from the Wi-Fi provider [Karaoguz; Para. 0025].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PGPub. 2014/0254364; PGPub. 2014/0328250; PGPub. 2016/0037340 – systems and method for utilizing identification information for a cellular network to obtain access to a local wireless network.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496